


Exhibit 10.6
 
GUARANTY
 
This GUARANTY (the “Guaranty”), dated as of December 10, 2008, is executed and
delivered by C-ACQUISITION CORP., a Delaware corporation (“C-Acquisition”),
ACCUREL SYSTEMS INTERNATIONAL CORPORATION, a California corporation (“Accurel”),
and IMX ACQUISITION CORP., a Delaware corporation (“IMX” and together with
C-Acquisition and Accurel, each a “Guarantor” and collectively, “Guarantors”) in
favor of DMRJ GROUP, LLC, a Delaware limited liability company, in its capacity
as Investor under the Purchase Agreement (as defined below) and as Secured Party
under the Security Agreement (as defined below) (in such capacities, and
together with their respective successors, transferees and assigns, “Secured
Party”).

 
W I T N E S S E T H:

 
WHEREAS, each Guarantor is a wholly owned subsidiary of Implant Sciences
Corporation (the “Borrower”); and
 
WHEREAS, in accordance with that certain Note and Warrant Purchase Agreement of
even date herewith between the Borrower and the Secured Party (the “Purchase
Agreement”), and that certain Senior Secured Convertible Promissory Note to be
issued by the Borrower pursuant to the Purchase Agreement (the “Note”) and all
related agreements (collectively, as amended, restated, or extended from time to
time, the “Loan Documents”), the Secured Party has agreed to loan to the
Borrower up to Five Million Six Hundred Thousand Dollars ($5,600,000) (the
“Loan”); and
 
WHEREAS, in order to induce the Secured Party to enter into the Loan Documents
and to extend the Loan and other financial accommodations to Borrower pursuant
to the Loan Documents, and in consideration thereof, each Guarantor has agreed
to jointly and severally guaranty the Guarantied Obligations (as defined below)
and execute and deliver this Guaranty; and
 
WHEREAS, the aforesaid Loan will be beneficial to the Guarantors inasmuch as the
proceeds of the Loan to the Borrower will indirectly benefit the Guarantors.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Guarantors, Guarantors hereby agree as follows:
 
1.           Guaranty of Payment and Performance.  Each Guarantor hereby jointly
and severally, irrevocably and unconditionally guarantees to the Secured Party
the full and punctual payment when due (whether at maturity, pursuant to a
mandatory prepayment requirement, by acceleration or otherwise and whether for
principal, interest (including all interest that accrues
 

--------------------------------------------------------------------------------


 
after the commencement of any Insolvency Proceeding (as defined in the Security
Agreement) irrespective of whether a claim therefor is allowed in such case or
proceeding), fees, expenses or otherwise), and the performance, of all
liabilities, agreements and other obligations of the Borrower to the Secured
Party, in each case, whether direct or indirect, absolute or contingent, due or
to become due, secured or unsecured, now existing or hereafter arising or
acquired (whether by way of discount, letter of credit, lease, loan, overdraft
or otherwise), including without limitation all Obligations (as defined in the
Security Agreement) and any other obligations under the Purchase Agreement, the
Note and other Loan Documents (collectively, the “Guarantied
Obligations”).  This Guaranty is an absolute, unconditional and continuing
guaranty of the full and punctual payment and performance of the Guarantied
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that the Secured Party first attempts to collect any of the
Guarantied Obligations from the Borrower or resort to any security or other
means of obtaining their payment.  Should the Borrower default in the payment or
performance of any of the Guarantied Obligations, the obligations of each
Guarantor hereunder shall become immediately due and payable to the Secured
Party, without demand or notice of any nature, all of which are expressly waived
by the Guarantors.  Payments by the Guarantors hereunder may be required by the
Secured Parties on any number of occasions.
 
2.           Guarantors’ Agreement to Pay.  Each Guarantor further agrees, as
the principal obligor and not as a guarantor only, to pay to the Secured Party,
on demand, all costs and expenses (including court costs and reasonable legal
expenses) incurred or expended by the Secured Party in connection with
enforcement of this Guaranty, together with interest on amounts recoverable
under this Guaranty from the time such amounts become due under this Guaranty
until payment, at the rate per annum equal to the default rate set forth in the
Note; provided that if such interest exceeds the maximum amount permitted to be
paid under applicable law, then such interest shall be reduced to such maximum
permitted amount.
 
3.           Unlimited Guaranty; Covenant.  The liability of each Guarantor
hereunder shall be unlimited to the extent of the Guarantied Obligations and the
other obligations of the Guarantors hereunder (including, without limitation,
under Section 2 above).
 
4.           Waivers by Guarantors; Secured Party’s Freedom to Act.  Each
Guarantor agrees that the Guarantied Obligations will be paid and performed
strictly in accordance with their terms regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Secured Party with respect thereto.  Each Guarantor waives
presentment, demand, protest, notice of acceptance, notice of Guarantied
Obligations incurred and all other notices of any kind, all defenses which may
be available to the Borrower by virtue of any valuation, stay, moratorium law or
other similar law now or hereafter in effect, any right to require the
marshalling of assets of the Borrower, and all suretyship defenses generally.
Without limiting the generality of the foregoing, each Guarantor agrees to the
provisions of any instrument evidencing, securing or otherwise executed in
connection with any Obligation and agrees that the obligations of each Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure of any Secured Party to assert any claim or demand
or to enforce any right or remedy against the Borrower; (ii) any extensions,
renewals, increases, restatements, replacements, settlements or compromises of
any Obligation; (iii) any rescissions, forbearances, waivers, amendments or
modifications of any of the terms or provisions of any agreement evidencing,
securing or otherwise executed in
 
2

--------------------------------------------------------------------------------


 
connection with any Obligation; (iv) the substitution or release of any entity
primarily or secondarily liable for any Obligation or of any property or asset
subject to a Lien in favor of Secured Party; (v) the adequacy of any rights
Secured Party may have against any collateral or other means of obtaining
repayment of the Guarantied Obligations; (vi) the impairment of any collateral
securing the Guarantied Obligations, including without limitation the failure to
perfect or preserve any rights Secured Party might have in such collateral or
the substitution, exchange, surrender, release, loss or destruction of any such
collateral; or (vii) any other act or omission which might in any manner or to
any extent vary the risk of such Guarantor or otherwise operate as a release or
discharge of Borrower or any other guarantor, all of which may be done without
notice to such Guarantor.
 
5.           Unenforceability of Obligations Against Borrower.  If for any
reason the Borrower has no legal existence or is under no legal obligation to
discharge any of the Guarantied Obligations, or if any of the Guarantied
Obligations have become irrecoverable from the Borrower by operation of law or
for any other reason, this Guaranty shall nevertheless be binding on each
Guarantor to the same extent as if such Guarantor at all times had been the
principal obligor on all such Guarantied Obligations. In the event that
acceleration of the time for payment of the Guarantied Obligations is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, or for any
other reason, all such amounts otherwise subject to acceleration under the terms
of any agreement evidencing, securing or otherwise executed in connection with
any Obligation shall be immediately due and payable by the Guarantors.
 
6.           Subrogation; Subordination.  Until the payment and performance in
full of all Guarantied Obligations, no Guarantor shall exercise any rights
against the Borrower arising as a result of payment by such Guarantor hereunder,
by way of subrogation or otherwise, (the Secured Party having no duty or
obligation to take any action at any time to protect or preserve any right of
subrogation) and will not prove any claim in competition with Secured Party or
its affiliates in respect of any payment hereunder in bankruptcy or insolvency
proceedings of any nature; no Guarantor will claim any set-off or counterclaim
against the Borrower in respect of any liability of such Guarantor to the
Borrower; and each Guarantor waives any benefit of and any right to participate
in any collateral which may be held by Secured Party.  The payment of any
amounts due with respect to any indebtedness of the Borrower now or hereafter
held by any Guarantor is hereby subordinated to the prior payment in full of the
Guarantied Obligations.  Each Guarantor agrees that after the occurrence of any
default in the payment or performance of the Guarantied Obligations, after the
expiration of any applicable grace period, if any, it will not demand, sue for
or otherwise attempt to collect after such time any such indebtedness of the
Borrower to such Guarantor until the Guarantied Obligations shall have been paid
in full. If, notwithstanding the foregoing sentence, any Guarantor shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Guarantor as trustee
for the Secured Party and be paid over to the Secured Party on account of the
Guarantied Obligations without affecting in any manner the liability of the
Guarantors under the other provisions of this Guaranty.
 
7.           Further Assurances.  Each Guarantor agrees to do all such things
and execute all such documents, as the Secured Party may consider reasonably
necessary or desirable to give full effect to this Guaranty and to perfect and
preserve the rights and powers of the Secured Party hereunder.
 
3

--------------------------------------------------------------------------------


 
8.           Termination; Reinstatement.  This Guaranty shall remain in full
force and effect until the Guarantied Obligations are paid in full and not
subject to any recapture or preference in bankruptcy or similar
proceedings.  This Guaranty shall continue to be effective or be reinstated if
at any time any payment made or value received with respect to an Obligation is
rescinded or must otherwise be returned by Secured Party upon the insolvency,
bankruptcy or reorganization of the Borrower, or otherwise, all as though such
payment had not been made or value received.
 
9.           Successors and Assigns.  This Guaranty shall be jointly and
severally binding upon each Guarantor, its respective successors and assigns,
and shall inure to the benefit of and be enforceable by the Secured Party and
its successors, transferees and assigns.  The Secured Party may assign or
otherwise transfer any agreement or any note held by it evidencing, securing or
otherwise executed in connection with the Guarantied Obligations, or sell
participations in any interest therein, to any other person or entity, and such
other person or entity shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Secured Party herein.
 
10.           Amendments and Waivers.  No amendment or waiver of any provision
of this Guaranty nor consent to any departure by any Guarantor therefrom shall
be effective unless the same shall be in writing and signed by the Secured
Party.  No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
 
11.           Notices.  All notices and other communications called for
hereunder shall be made in writing and, unless otherwise specifically provided
herein, shall be deemed to have been duly made or given when delivered by hand
or mailed first class mail postage prepaid or, in the case of telegraphic or
telexed notice, when transmitted, answer back received, addressed as follows: if
to the Guarantors, at the address set forth in the Purchase Agreement for the
Borrower, and if to the Secured Party, at the address set forth in the Purchase
Agreement.
 
12.           Governing Law; Consent to Jurisdiction.  This Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New York
without reference to its conflicts of laws provisions.  Each Guarantor agrees
that any suit for the enforcement of this Guaranty may be brought in the courts
of the State of New York or any federal court sitting therein and consents to
the non-exclusive jurisdiction of such court and to service of process in any
such suit being made upon such Guarantor by mail at the address specified in
Section 11 hereof.  Each Guarantor hereby waives any objection that it may now
or hereafter have to the venue of any such suit or any such court or that such
suit was brought in an inconvenient court.  Any enforcement action relating to
this Guaranty may be brought by motion for summary judgment in lieu of a
complaint pursuant to Section 3213 of the New York Civil Practice Law and Rules.
 
13.           WAIVER OF JURY TRIAL.  EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THIS GUARANTY, THE SECURED PARTY, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION
IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS
GUARANTY OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE
 
4

--------------------------------------------------------------------------------


 
OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN ANY GUARANTOR
AND THE SECURED PARTY.
 
14.           Certain References.  All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the person, persons, entity or entities may require.  The terms
“herein”, “hereof” or “hereunder” or similar terms used in this Guaranty refer
to this entire Guaranty and not only to the particular provision in which the
term is used.  Capitalized Terms used but not defined herein shall have the
meaning ascribed to such terms in the Purchase Agreement.
 
15.           Miscellaneous.  This Guaranty, together with the Security
Agreement executed and delivered by the Guarantors as of the date hereof to the
Secured Parties (the “Security Agreement”), constitutes the entire agreement of
the Guarantors with respect to the matters set forth herein.  The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of the Obligations.  The invalidity or unenforceability of
any one or more sections of this Guaranty shall not affect the validity or
enforceability of its remaining provisions. Captions are for the ease of
reference only and shall not affect the meaning of the relevant provisions.  The
meanings of all defined terms used in this Guaranty shall be equally applicable
to the singular and plural, masculine, feminine and generic forms of the terms
defined.
 



 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.




C-ACQUISITION CORP.
By:  /s/ Phillip C. Thomas_________________________
     Name: Phillip C. Thomas
     Title: President
 
 
ACCUREL SYSTEMS INTERNATIONAL CORPORATION
By:  /s/ Phillip C. Thomas_________________________
     Name: Phillip C. Thomas
     Title: President
 
 
IMX ACQUISITION CORP.
By:  /s/ Phillip C. Thomas_________________________
     Name: Phillip C. Thomas
     Title: President
 
               




 
6

--------------------------------------------------------------------------------

 
